Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 1 of 16 PageID: 203



   KEVIN B. RIORDAN, ESQ. LLC
   Attorney I.D. No.: 011541984
   20 Hadley Avenue
   Toms River, NJ 08753
   Tel: 732-240-2250/Fax: 732-240-3334
   E-mail Address: kbrlaw@comcast.net
   File No. 100-053 [4525-KBR]
   Attorney for Defendant, Thomas Boyd, Chief of Police


                               UNITED STATES DISTRICT COURT
                               DISTRICT COURT OF NEW JERSEY


   JOHN P. SADDY, KARMA
   ENTERTAINMENT, LLC
   and SADDY FAMILY, LLC                           Docket No. 3:18-cv-16137
                                      Plaintiff

                                                                    Civil Action
                       v.

                                                     ANSWER TO PLAINTIFF’S FIRST
                                                    AMENDED COMPLAINT ON BEHALF
   BOROUGH OF SEASIDE HEIGHTS;                       OF DEFENDANT, THOMAS BOYD,
   CHRISTOPHER VAZ, Seaside Heights                        CHIEF OF POLICE
   Borough Administrator; ANTHONY E.
   VAZ, Seaside Heights Mayor; RICHARD
   TOMPKINS;       MICHAEL        CARBONE;
   LOUIS DiGULIO; AGNES POLHEMUS;
   HARRY SMITH; VICTORIA GRAICHEN,
   Seaside   Heights     Council     members;
   KENNETH ROBERTS, Zoning Officer;
   CHARLES LASKEY, Building Inspector;
   THOMAS BOYD, Chief of Police;
   SERGEANT LUIGI VIOLANTE, a Seaside
   Heights Police Officer; JOHN DOES 1-10,
   Seaside Heights police officers; and JOHN
   DOES 11-20, Seaside Heights Council
   Members; Municipal Employees; Officials;
   and/or Appointees,

                                   Defendants.



          Defendant, Thomas Boyd, Chief of Police, by way of Answer to Plaintiffs’ Complaint, says:
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 2 of 16 PageID: 204




                                          JURISDICTION

          1.      It is admitted that the claims averred in the Complaint are such claims and that

   jurisdiction is established in the United States District Court.         The remainder of plaintiffs’

   corresponding paragraph is denied.


                                                  PARTIES

          2.      Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          3.       It is admitted that plaintiff, Karma Entertainment, LLC d/b/a/ Club Karma, is a

   nightclub located in Seaside Heights. The remainder plaintiffs’ corresponding paragraph is denied.

          4.      It is admitted that plaintiff, Saddy Family, LLC, is a limited liability company that

   offers real estate management services. As to the remainder of plaintiffs’ corresponding paragraph,

   answering defendant is without sufficient knowledge or information to either admit or deny the

   allegations contained therein and Plaintiffs are left to their proofs.

          5.      It is admitted that the named defendants were Seaside Heights police officers. The

   remainder of plaintiffs’ corresponding paragraph is denied.

          6.      It is admitted that the defendant, Anthony Vaz, served as Mayor of Seaside Heights.

   The remainder of plaintiffs’ corresponding paragraph is denied.

          7.      It is admitted that the defendant, Thomas Boyd, served as Chief of Police for Seaside

   Heights. The remainder of plaintiffs’ corresponding paragraph is denied.

          8.      It is admitted that the defendant, Christopher Vaz, served as Borough Administrator

   for Seaside Heights. The remainder of plaintiffs’ corresponding paragraph is denied.

          9.      It is admitted that the named defendants served as Seaside Heights Borough Council

   members. The remainder of plaintiffs’ corresponding paragraph is denied.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 3 of 16 PageID: 205



           10.     It is admitted that the defendant, Kenneth Roberts, served as the Zoning Officer for

   Seaside Heights police officers. The remainder of plaintiffs’ corresponding paragraph is denied.

           11.     It is admitted that the defendant, Charles Lasky, served as the Building Inspector for

   Seaside Heights. The remainder of plaintiffs’ corresponding paragraph is denied.

           12.     It is admitted that the defendant, Borough of Seaside Heights, is a municipality. The

   remainder of plaintiffs’ corresponding paragraph is denied.



                                       FACTUAL ALLEGATIONS

           13.     Denied.

           14.     Denied.

           15.     Admitted that Club Karma was cited for violations. The remainder of plaintiffs’

   corresponding paragraph is denied.

           16.     Denied.

           17.     Answering defendant is without sufficient knowledge or information to either neither

   admit or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to his proofs.

           18.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiff’s corresponding paragraph. Plaintiffs are left to their proofs.

           19.     It is admitted that a site plan was approved for a restaurant to operate adjacent to the

   Club Karma property. Answering defendant is without sufficient knowledge or information to

   either admit or deny the remaining allegations in plaintiffs’ corresponding paragraph. Plaintiffs are

   left to their proofs.

           20.     Denied.

           21.     Denied.

           22.     Denied.

           23.     Denied.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 4 of 16 PageID: 206



          24.     Denied.

          25.     Denied.

          26.     Denied.

          27.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          28.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          29.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          30.     It is admitted that there was an election in 1992. Answering defendant is without

   sufficient knowledge or information to either admit or deny the remaining allegations in plaintiffs’

   corresponding paragraph. Plaintiffs are left to their proofs.

          31.     It is admitted that there was an ordinance passed that required additional police

   protection but it was not directed specifically towards the plaintiffs. Answering defendant is

   without sufficient knowledge or information to either admit or deny the remaining allegations in

   plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          32.     Denied.

          33.     Denied.

          34.     Denied.

          35.     Denied.

          36.     Denied.

          37.     Denied.

          38.     Denied.

          39.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 5 of 16 PageID: 207



          40.     Denied.

          41.     Denied.

          42.     Denied.

          43.     Denied.

          44.     Denied.

          45.     Denied.

          46.     Denied.

          47.     Admitted.

          48.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          49.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          50.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          51.     Denied.

          52.     Denied.

          53.     Denied.

          54.     Denied.

          55.     Denied.

          56.     Denied.

          57.     Denied.

          58.     It is admitted that the Borough of Seaside Heights filed a Verified Complaint and

   Order to Show Cause. The remainder of plaintiffs’ corresponding paragraph is denied.

          59.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 6 of 16 PageID: 208



          60.     It is admitted that the clubs were inspected.            The remainder of plaintiffs’

   corresponding paragraph is denied.

          61.     It is admitted that summonses were issued.               The remainder of plaintiffs’

   corresponding paragraph is denied.

          62.     Denied.

          63.     It is admitted that inspectors arrived at the clubs. The remainder of plaintiffs’

   corresponding paragraph is denied.

          64.     Denied.

          65.     Denied.

          66.     Denied.

          67.     Denied.

          68.     It is admitted that Seaside Heights police visited the premises on the night in

   question for legitimate reasons. The remainder of plaintiffs’ corresponding paragraph is denied.

          69.     Denied.

          70.     Denied.

          71.     It is admitted that there were a number of EMS calls. The remainder of plaintiffs’

   corresponding paragraph is denied.

          72.     Answering defendant is without sufficient knowledge or information to either admit

   or deny the allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          73.     Denied.

          74.     Denied.

          53.     Denied.

          76.     It is admitted that the Borough proposed revocation of the merchantile license

   locally, not with the Department of Law and Public Safety. It is further admitted that the Borough
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 7 of 16 PageID: 209



   filed a complaint with the Alcohol Beverage Commission.                  The remainder of plaintiffs’

   corresponding paragraph is denied.

          77.     The first sentence is denied.       The second sentence is admitted.         Answering

   defendant is without sufficient knowledge or information to either admit or deny the remaining

   allegations in plaintiffs’ corresponding paragraph. Plaintiffs are left to their proofs.

          78.     The first sentence is admitted. The second sentence is denied.

          79.     Denied.

          80.     Denied.

          81.     Denied.

                                                  COUNT I

          82.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          83.     Denied as to answering defendant.

          84.     Denied as to answering defendant.

          85.     Denied.

          86.     Denied.

                                                 COUNT II

          87.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          88.     Denied as to answering defendant.

          89.     Denied.

          90.     Denied.

          91.     Denied.

          92.     Denied.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 8 of 16 PageID: 210



                                                 COUNT III

          93.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          94.     Denied.

          95.     Denied.

          96.     Denied.

          97.     Denied.



                                                 COUNT IV

          98.     Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          99.     Admitted.

          100.    Denied.

          101.    Denied.

                                                 COUNT V

          102.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          103.    Denied.

          104.    Denied.

          105.    Denied.

          106.    Denied.

                                                     COUNT VI

          107.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 9 of 16 PageID: 211



          108.    Denied.

          109.    Denied.

          110.    Denied.

          111.    Denied.

          112.    Denied.

                                                    COUNT VII

          113.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          114.    Denied.

          115.    Denied.

          116.    Denied.

          117.    Denied.

                                                    COUNT VIII

          118.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          119.    Denied.

          120.    Denied.

                                                     COUNT IX

          121.    Defendant, Thomas Boyd, Chief of Police, repeats, reiterates and incorporates by

   reference the answers set forth in the prior paragraphs as if set forth at length herein.

          122.    Admitted.

          123.    Denied.

          124.    Denied.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 10 of 16 PageID: 212



           Wherefore, answering defendant demands judgment in his favor dismissing plaintiff’s

    Complaint, with prejudice, and awarding attorney’s fees, costs of suit, and any other such relief as

    the Court deems just and equitable.

                                       AFFIRMATIVE DEFENSES

                                      FIRST SEPARATE DEFENSE
           The Complaint fails to state a claim upon which relief may be granted.


                                     SECOND SEPARATE DEFENSE

           Defendant was not guilty of any negligence, wrongdoing, breach of duty, or misconduct that

    was the proximate or producing cause of any injuries or damages alleged by plaintiffs.


                                      THIRD SEPARATE DEFENSE

           Any claims against answering defendant are barred by contributory negligence or should be

    mitigated by comparative negligence pursuant to N.J.S.A. 2A:15-5.1, et seq.


                                    FOURTH SEPARATE DEFENSE

           Any and all injuries and damages were proximately caused by actions or negligence of

    plaintiffs or by persons not under the control of this defendant.


                                      FIFTH SEPARATE DEFENSE

           The court lacks subject matter jurisdiction over plaintiffs’ claims, as the businesses and

    licenses associated with them are owned by the Saddy Family, LLC, Karma Enterprises, LLC,

    and/or SJV, Inc.


                                      SIXTH SEPARATE DEFENSE

           Any injuries and damages were caused by and arose out of risks of which plaintiffs had full

    knowledge and which plaintiffs assumed.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 11 of 16 PageID: 213



                                     SEVENTH SEPARATE DEFENSE

              Any and all injuries and damages were caused solely by the negligence of the plaintiffs.


                                      EIGHTH SEPARATE DEFENSE

              Any and all injuries and damages were caused solely by the intentional behavior of the

    plaintiffs.


                                       NINTH SEPARATE DEFENSE

              Defendant owed no legal duty to the plaintiffs.


                                       TENTH SEPARATE DEFENSE

              Defendant breached no duty owed to the plaintiffs.


                                    ELEVENTH SEPARATE DEFENSE

              Defendant performed each and every duty, if any, owed to plaintiffs.

                                     TWELFTH SEPARATE DEFENSE

              Plaintiffs have not been deprived of any right, privilege, or immunity created or recognized

    by the United States Constitution, the New Jersey Constitution, any statute, or any law.

                                   THIRTEENTH SEPARATE DEFENSE

              Defendants affirmatively and specifically plead each and every defense, limitation, and

    immunity, and protection provided under the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.,

    and hereby place plaintiffs on notice that each such statutory provision is hereby raised as a separate

    and affirmative defense throughout every stage of the case.

                                   FOURTEENTH SEPARATE DEFENSE

              Defendant is immune from liability for any damages for pain and suffering under N.J.S.A.

    59:9-2.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 12 of 16 PageID: 214



                                  FIFTEENTH SEPARATE DEFENSE

           Defendant is entitled to a credit for any benefits paid to plaintiffs under N.J.S.A. 59:9-2.

                                  SIXTEENTH SEPARATE DEFENSE

           Any actions or failure to act on the part of defendant were in the nature of the discretionary

    activity within meaning of N.J.S.A. 59:2-3.

                                SEVENTEENTH SEPARATE DEFENSE

           Defendant is entitled to the good faith immunity established by N.J.S.A. 59:3-3.

                                 EIGHTEENTH SEPARATE DEFENSE

           Plaintiffs failed to comply with the conditions precedent for making any claim against

    defendant by not filing the claim in the manner and within the time provided by N.J.S.A. 59:8-3,

    59:8-4, 59:8-5, 59:8-7, and 59:8-8.

                                 NINETEENTH SEPARATE DEFENSE

           The plaintiffs failed to file a timely notice of claim as required by N.J.S.A. 59:8-8, et. seq.

                                  TWENTIETH SEPARATE DEFENSE

                          Defendant is entitled to immunity under N.J.S.A. 59:2-2.

                                TWENTY-FIRST SEPARATE DEFENSE

           Defendant is entitled to immunity under N.J.S.A. 59:2-10.

                               TWENTY-SECOND SEPARATE DEFENSE

           Defendant is immune from any prejudgment interest under the New Jersey Tort Claims Act,

    N.J.S.A. 59:1-1, et seq.

                               TWENTY-THIRD SEPARATE DEFENSE

           While denying any liability, any recovery to which plaintiff might otherwise be entitled to

    subject to the provisions and limitations provided in the New Jersey Tort Claims Act.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 13 of 16 PageID: 215



                             TWENTY-FOURTH SEPARATE DEFENSE

           Defendant neither took nor sanctioned any of the actions alleged by plaintiffs.

                               TWENTY-FIFTH SEPARATE DEFENSE

           Neither this defendant nor any of its agents had any personal participation in the alleged

    occurrence.

                               TWENTY-SIXTH SEPARATE DEFENSE

           Defendant acted upon probable cause and in good faith in carrying out all duties.

                             TWENTY-SEVENTH SEPARATE DEFENSE

           Any action or inaction on the part of defendant was the result of the exercise of judgment or

    discretion vested in defendant within the meaning of the applicable law.

                              TWENTY-EIGHTH SEPARATE DEFENSE

           Defendant acted in good faith without malicious intent in carrying out all duties.

                               TWENTY-NINTH SEPARATE DEFENSE

           Defendant at all times acted reasonably, in good faith, and in accordance with all applicable

    laws of the United States, State of New Jersey, and local ordinances.

                                  THIRTIETH SEPARATE DEFENSE

           While denying any liability, co-defendants were not acting as agents of this defendant at the

    times they committed the alleged acts in the Complaint.

                                THIRTY-FIRST SEPARATE DEFENSE

           While denying any liability, this defendant did not know and had no reasonable basis to

    know that co-defendants had the propensity to engage in the acts alleged in the Complaint.

                              THIRTY-SECOND SEPARATE DEFENSE

           All of the acts of defendant were performed in good faith and defendant is therefore entitled

    to qualified immunity.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 14 of 16 PageID: 216



                                  THIRTY-THIRD SEPARATE DEFENSE

            Defendant is entitled to absolute immunity.

                                 THIRTY-FOURTH SEPARATE DEFENSE

            To the extent alleged, if any, defendant did not engage in a conspiracy against plaintiffs and

    did not have a custom, plan or practice that violated plaintiffs’ rights.

                                  THIRTY-FIFTH SEPARATE DEFENSE

            Punitive damages cannot be awarded against defendant under both common law and statute.

                                  THIRTY-SIXTH SEPARATE DEFENSE

            There is no basis in law or fact for the award of damages under the tort of emotional

    distress.

                                 THIRTY-SEVENTH SEPARATE DEFENSE

            Plaintiffs are not entitled to an award of economic damages against defendant.

                                 THIRTY-EIGHTH SEPARATE DEFENSE

            Plaintiffs are not entitled to an award of interest against defendant.

                                  THIRTY-NINTH SEPARATE DEFENSE

            Plaintiffs are not entitled to an award of counsel fees against defendant.

                                    FORTIETH SEPARATE DEFENSE

            Defendant did not violate any duty owed to plaintiffs under common law, statute,

    regulations, or standards.

                                  FORTY-FIRST SEPARATE DEFENSE

            Any alleged damages were due to unavoidable circumstances and causes beyond the control

    or fault of defendant.

                                 FORTY-SECOND SEPARATE DEFENSE

            Defendant was acting pursuant to law in performing any of the acts alleged in the

    Complaint.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 15 of 16 PageID: 217



                                  FORTY-THIRD SEPARATE DEFENSE

             Service of process not effectuated upon defendant, and defendant reserves the right to move

    to dismiss for insufficiency of process and insufficiency of service of process.

                                 FORTY-FOURTH SEPARATE DEFENSE

             Plaintiffs’ claims are barred by the entire controversy doctrine.

                                  FORTY-FIFTH SEPARATE DEFENSE

             This court lacks jurisdiction over one or more of plaintiffs’ claims.

                                  FORTY-SIXTH SEPARATE DEFENSE

             Plaintiffs’ Complaint is barred by the applicable statute of limitations.

                                FORTY-SEVENTH SEPARATE DEFENSE

             Plaintiffs’ claims are barred by the doctrines of estoppel, laches, waiver, and/or unclean

    hands.

                                 FORTY-EIGHTH SEPARATE DEFENSE

             Plaintiffs failed to take reasonable and necessary measures to mitigate damages.

                                  FORTY-NINTH SEPARATE DEFENSE

             To the extent not inconsistent with anything pleaded herein, this defendant joins in the

    affirmative defenses asserted by the co-defendants.

                                     FIFTIETH SEPARATE DEFENSE

             Defendant reserves its right to assert such other affirmative defenses as continuing

    investigation and discovery may indicate.

                                   FIFTY-FIRST SEPARATE DEFENSE

             Defendant had legitimate, nondiscriminatory reasons for all acts and omissions of which

    plaintiffs complain.

                                  FIFTY-SECOND SEPARATE DEFENSE

             Plaintiffs have failed to exhaust all available administrative remedies.
Case 3:18-cv-16137-FLW-LHG Document 22 Filed 04/10/19 Page 16 of 16 PageID: 218



                                  FIFTY-THIRD SEPARATE DEFENSE

            Defendant exercised reasonable care to prevent and promptly correct any harassing behavior

    and plaintiffs unreasonably failed to take advantage of any preventative or corrective opportunities

    provided by defendant or to avoid harm otherwise.


                                    ANSWER TO ALL CROSSCLAIMS

            Defendant Christopher Vaz, by way of answer to any and all crossclaims which have been

    or will be interposed, denies each and every allegation of said crossclaims.


                                         DEMAND FOR DAMAGES

            Attorneys for plaintiffs are hereby required and requested to furnish the undersigned within

    five (5) days with a written statement of the amount of damages claimed in this action.

                                               JURY DEMAND

            Answering defendant demands a trial by jury on all issues so triable.

                                      DESIGNATION OF TRIAL COUNSEL

            Pursuant to the Rules of Court, Kevin B. Riordan, Esquire, is hereby designated as trial

    counsel for the answering defendant, Thomas Boyd, Chief of Police.

                            LOCAL CIVIL RULE 11.2 CERTIFICATION

            I certify that to the best of my knowledge there are no other pending actions or arbitration

    proceedings concerning the subject of this action, and that no such other actions or arbitration

    proceedings are contemplated at this time. I further certify that I know of no other persons who

    should be joined as parties in this action at this time.

                                                    LAW OFFICE OF KEVIN B. RIORDAN, ESQ.
                                                    Attorneys for Defendant, Thomas Boyd,
                                                    Chief of Police
                                                          /s/  Kevin B. Riordan
                                                    By:______________________________________
    Dated: April 10, 2019                                     Kevin B. Riordan, Esquire
